Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (US 20170026297, “Sun”).
	Re claims 1, 4 and 7, Sun discloses transmitting a transport block to another apparatus (figure 8, step 805), wherein the transport block is divided into at least two encoding groups, each encoding group of the at least two encoding groups being formed of one or more encoding units (figure 3), receiving notification, from the another apparatus, regarding a target of re-transmission, the target of re-transmission being one of the one or more encoding units not successfully received at the another apparatus (figure 8, step 810), and based on a predetermined criteria, retransmitting to the another apparatus either: a) only one encoding group of the at least two encoding groups, the one encoding group including the one of the one or more encoding units that the another apparatus fails to receive, or b) all of the one or more encoding units (figure 8, steps 815 and 835; paragraph [0096]).
	Re claims 2, 5 and 8, Sun discloses transmitting, to the another apparatus, information indicating whether a) only the one encoding group of the at least two encoding groups, or b) all of the one or more encoding units, will be retransmitted (paragraph [0157]).
	Re claims 3, 6 and 9, Sun discloses the information further includes an allocation of another one of the one or more encoding units for data transmission by the another apparatus (paragraph [0165]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467